

117 S1924 IS: Protecting IP Act of 2021
U.S. Senate
2021-05-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1924IN THE SENATE OF THE UNITED STATESMay 27, 2021Mr. Daines (for himself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo direct the President to enforce the intellectual property provisions of the Economic and Trade Agreement Between the Government of the United States of America and the Government of China, and for other purposes.1.Short titleThis Act may be cited as the Protecting IP Act of 2021.2.Agreement definedIn this Act, the term Agreement means the Economic and Trade Agreement Between the Government of the United States of America and the Government of China, dated January 15, 2020. 3.Sense of CongressIt is the sense of Congress that—(1)the Agreement includes significant mandates for the People's Republic of China related to its domestic intellectual property regime, including with respect to copyrights, trademarks, trade secrets, and patents;(2)the changes included in the Agreement, if implemented effectively, should improve the domestic intellectual property framework of the People's Republic of China, which has historically proven to harm the innovation and creative communities in the United States;(3)despite commitments made by the Government of the People's Republic of China under the Agreement, ongoing market access barriers, uneven enforcement, measures requiring forced technology transfer, and serious deficiencies in the rule of law continue to make the business environment in the People's Republic of China highly challenging for rights holders in the United States;(4)as reflected in the 2021 report by the United States Trade Representative required under section 182(h) of the Trade Act of 1974 (19 U.S.C. 2242(h)) (commonly referred to as the Special 301 Report), the People's Republic of China has consistently been listed in that annual report since 1989 as a trading partner of the United States that fails to provide adequate and effective IP protection and enforcement for U.S. inventors, creators, brands, manufacturers, and service providers, which, in turn, harm American workers; and(5)Congress encourages the United States Trade Representative, the Attorney General, the Secretary of State, the Secretary of Homeland Security, the Secretary of Commerce, and the Director of the United States Patent and Trademark Office—(A)to use all available tools to ensure that the People's Republic of China fully implements its commitments under the Agreement; and(B)to actively consider additional means to require the People's Republic of China to address unfair market access barriers, forced technology transfer requirements, and broader intellectual property theft concerns, including through future trade agreements and working with partners in multilateral organizations, such as the Group of 7 (G7), the Group of 20 (G20), and the World Trade Organization. 4.Enforcement of intellectual property provisions of Economic and Trade Agreement Between the Government of the United States of America and the Government of ChinaThe President, acting through the United States Trade Representative, shall coordinate with the heads of such Federal agencies as the President considers appropriate to enforce the actions related to intellectual property laid out in the Agreement including—(1)the civil, administrative, and criminal procedures and deterrent-level civil and criminal penalties provided in the Agreement; and(2)by using the full enforcement authority of the President, including any enforcement authority in connection with the identification and reporting process under section 182 of the Trade Act of 1974 (19 U.S.C. 2242).5.Report on status of implementation of certain obligations(a)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the United States Trade Representative shall submit to the appropriate committees of Congress a report on the status of the implementation by the People's Republic of China of its obligations under Chapter 1 of the Agreement.(b)Information in reportEach report required by subsection (a) shall contain information sufficient to enable the appropriate committees of Congress to assess the extent of the compliance by the People's Republic of China with the Agreement, including appropriate quantitative metrics.(c)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives. 